Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2021 has been entered.

Disposition of Claims
Claims 1-10 and 12-21 are pending in this application and Claims 18-20 are withdrawn from consideration.
Claims 1-10, 12-17 and 21 are rejected.

Response to Arguments
Applicant's arguments filed November 12, 2021 have been fully considered but they are moot in view of the new grounds of rejection made by the Examiner below.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-10, 12-17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Hansen – US 4,834,613 A).

With regard to claim 1, Hansen (Figs. 1-4) discloses:
 A stator assembly for an axial turbomachine (Col. 3, Ln. 23-27), said stator assembly comprising:
a shroud (22: Fig. 2) that is axially divided into two parts (10, 11: Figs. 1-4) by an axial interface (800: Please see Annotated Fig. 3 below and Col. 2, Ln. 15-18) separating the two parts (10, 11);
a plurality of pockets (700: Please see Annotated Figs. 3-4 below) formed in the shroud, the pockets (700) being arranged as a row of circumferentially adjacent pockets (700), each pocket (700) of the plurality of pockets (700) being separated from an adjacent pocket (700) of the plurality of pockets (700) by a sealing wall (710: Please see Annotated Fig. 4 below); 
a plurality of one-piece bearings (7: Figs. 1 and 3), each located in one respective pocket (700) of the plurality of pockets (700); and
a plurality of orientable vanes (1: Fig. 1), each orientable vane (1) being pivotally mounted in a respective one of the plurality of bearings (7) about a respective pivot axis (vane stem 5 longitudinal axis) that is axially remote from the axial interface (800), wherein each bearing (7) of the plurality of bearings (7) comprises an axially eccentric through opening (From Figs. 1 and 3 one skill in the art can see that bushing 7 is an eccentric bushing with off-center thru hole where the vane stem 5 is inserted) defining said respective pivot axis (vane stem 5 longitudinal axis).


    PNG
    media_image1.png
    826
    518
    media_image1.png
    Greyscale

Hansen Annotated Fig. 3


    PNG
    media_image2.png
    391
    641
    media_image2.png
    Greyscale
 
Hansen Annotated Fig. 4

With regard to claim 2, Hansen discloses the stator assembly according to claim 1, wherein each of the bearings provides a seal between the respective orientable vane and the shroud, the bearing wholly filling the pocket.

With regard to claim 3, Hansen discloses the stator assembly according to claim 1, wherein the separating interface axially delimits the bearing, one of the two parts comprising a flat circular surface in contact with the bearing.

With regard to claim 4, Hansen discloses the stator assembly according to claim 1, further comprising a one-piece outer shroud on which the orientable vane is mounted.

With regard to claim 5, Hansen discloses the stator assembly according to claim 1, wherein the bearing is longer axially than wide in circumference; and its width is greater than its radial thickness.

With regard to claim 6, Hansen discloses the stator assembly according to claim 1, wherein the pocket comprises a sealed base that is in contact with the bearing.

With regard to claim 7, Hansen discloses the stator assembly according to claim 1, wherein the bearing has two parallel lateral faces, the parallel lateral faces extending over at least a half of the axial length of the bearing.

With regard to claim 8, Hansen discloses the stator assembly according to claim 1, wherein the pocket is wholly formed in one of the two parts.

With regard to claim 9, Hansen discloses the stator assembly according to claim 1, wherein one of the two parts is a downstream part and comprises an annular seal, the annular seal enclosing an abradable material that is axially and radially separated from the bearing.

With regard to claim 10, Hansen discloses the stator assembly according to claim 1, wherein the bearing comprises an outer face having a flat and circular surface.

With regard to claim 12, Hansen discloses the stator assembly according to claim 1, wherein the bearing comprises a portion for immobilizing rotation, the portion exhibiting a flat face acting together with a wall of the pocket.

With regard to claim 13, Hansen discloses the stator assembly according to claim 1, wherein the bearing comprises a portion of radial excess thickness partly forming an outer surface of the shroud.

With regard to claim 14, Hansen discloses the stator assembly according to claim 13, wherein the orientable vane comprises a disc with a perimeter, the portion of excess thickness axially separating the disc from one of the two parts.

With regard to claim 15, Hansen (Figs. 1 and 3-4) discloses [Please follow similar limitations as discussed in claim 1 above]:
A turbomachine comprising a stator assembly, wherein the stator assembly comprises:
a shroud that is axially divided into two parts; 
a plurality of pockets formed in the shroud; 
a plurality of bearings, each located in a respective one of the pockets each bearing comprising an axially eccentric through opening; and 
a plurality of orientable vanes, each orientable vane including a trunnion (vane stem 5) pivotally mounted in the through opening of a respective one of the bearings about a respective pivot axis defined by the through opening; 
the shroud comprises an axial interface separating the two parts that is axially a distance from the trunnion (5) of the orientable vane .

With regard to claim 16, Hansen discloses the turbomachine according to claim 15, wherein the turbomachine comprises an intermediate casing with an inner hub exhibiting a downstream face, the stator assembly being mounted on the downstream face.

With regard to claim 17, Hansen discloses the turbomachine according to claim 15, wherein one of the two parts of the shroud is in contact with an inner hub, and the other part of the two parts of the shroud is axially at a distance from the inner hub.

With regard to claim 21, Hansen discloses the stator assembly according to claim 1, wherein the bearing is arranged flush with the shroud so as to form a guiding surface for an air flow.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN PICON-FELICIANO whose telephone number is (571)272-4938.  The examiner can normally be reached on M-TH 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/               Examiner, Art Unit 3747

/DAVID HAMAOUI/               Primary Examiner, Art Unit 3747